                Case 18-50489-CSS              Doc 511      Filed 09/10/21       Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

MAXUS ENERGY CORPORATION et al.,                             Case No. 16-11501 (CSS)

    Debtors.1                                                Jointly Administered
MAXUS LIQUIDATING TRUST,

                                  Plaintiff,                 Adv. Proc. No. 18-50489 (CSS)
                       v.
YPF S.A., et al.,

                                  Defendants.

         NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING ON
                  SEPTEMBER 13, 2021 AT 2:00 P.M. (EASTERN)

    I. ORAL ARGUMENT IN ADVERSARY PROCEEDING 18-50489 (CSS) ON
       MOTION TO STAY

    1. [Sealed] YPF Defendants’ Motion Stay and Extend the Deadline for YPF Defendants’
       Compliance with the August 19, 2021 Discovery Order [Adv. D.I. 492] (Date Filed:
       August 30, 2021)

         Related Documents:

            a. [Sealed] Plaintiff’s Opposition to YPF Defendants’ Motion to Stay and Extend
               the Deadline to Comply with the August 19, 2021 Discovery Order and Cross-
               Motion to Sanction the YPF Defendants for Their Failure to Comply with the
               August 19, 2021 Production Order [Adv. D.I. 507] (Date Filed: September 7,
               2021)

            b. YPF Defendants’ Reply [Adv. D.I. ___] (To Be Filed: September 13, 2021)

         Status: The hearing on the Motion to Stay will go forward solely as a Zoom
                 video hearing. Both video and audio will be through Zoom. CourtCall
                 will not be utilized for this hearing. There will be no live witness
                 testimony.

1
    The Debtors in the above-captioned Chapter 11 cases, along with the last four digits of each Debtor’s federal
    tax identification number, are: Maxus Energy Corporation (1531), Tierra Solutions, Inc. (0498), Maxus
    International Energy Company (7260), Maxus (U.S.) Exploration Company (2439), and Gateway Coal
    Company (7425). The address of each of the Debtors is 10333 Richmond Avenue, Suite 1050, Houston, Texas
    77042.
            Case 18-50489-CSS         Doc 511      Filed 09/10/21     Page 2 of 2




             All participants must register for the hearing at the link provided below as
             soon as possible to avoid being denied access to the hearing:

             Registration link:

https://debuscourts.zoomgov.com/meeting/register/vJIsfuigpj8pEtjvEHIP4hlEFHSfvY4-fWo


             You must use your full name when logging into Zoom or you will not be
             allowed into the meeting. Persons without internet access may contact Chambers
             staff to request the toll-free number to appear telephonically. Please contact
             Chambers at least one business day prior to the scheduled hearing.


Dated: September 10, 2021                               Respectfully submitted,

                                                        FARNAN LLP

                                                        /s/ Michael J. Farnan
                                                        Brian E. Farnan (Bar No. 4089)
                                                        Michael J. Farnan (Bar No. 5165)
                                                        919 North Market Street, 12th Floor
                                                        Wilmington, DE 19801
                                                        (302) 777-0300
                                                        (302) 777-0301
                                                        bfarnan@farnanlaw.com
                                                        mfarnan@farnanlaw.com

                                                        J. Christopher Shore (admitted pro hac vice)
                                                        WHITE & CASE LLP
                                                        1155 Avenue of the Americas
                                                        New York, NY 10036-2787
                                                        (212) 819-8200
                                                        cshore@whitecase.com

                                                        Attorneys for the Liquidating Trust




                                               2
